Exhibit 10.6

 

EXECUTION VERSION

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
November 29, 2017, by and among WillScot Corporation, a corporation organized
under the laws of the State of Delaware (the “Company”), Harry E. Sloan
(“Sloan”), Double Eagle Acquisition LLC, a limited liability company organized
under the laws of the  State of Delaware (“Sponsor” and, together with, the
“Founder Group”), Sapphire Holding S.à r.l., a Luxembourg société à
responsabilité limitée (“Investor”), and Continental Stock Transfer & Trust
Company, as escrow agent (the “Escrow Agent”).   Each of Sloan, the Sponsor, the
Investor and the Escrow Agent are referred to herein individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, the Founder Group collectively owns 12,425,000 shares of Class A common
stock, par value $0.0001 (collectively, the “Founder Shares”), of the Company;

 

WHEREAS, the Company and certain other parties named therein are parties to that
certain Stock Purchase Agreement, dated as of August 21, 2017, as amended by
that certain Amendment to Stock Purchase Agreement dated as of September 6, 2017
and that certain Second Amendment to Stock Purchase Agreement dated as of
November 6, 2017 (as the same may be further amended, modified or otherwise
supplemented from time to time in accordance with its terms, the “Purchase
Agreement”), pursuant to which the Company is indirectly acquiring, through a
wholly owned subsidiary, all of the issued and outstanding shares of Williams
Scotsman International, Inc. (“Williams Scotsman”);

 

WHEREAS, capitalized terms used herein and not otherwise defined shall the have
respective meanings assigned to them in the Purchase Agreement;

 

WHEREAS, it is a condition precedent to the Transactions contemplated by the
Purchase Agreement that the Investor, or one or more of its affiliates,
co-investors or syndicatees, contribute an Equity Investment, directly or
indirectly, to the Company in exchange for capital stock of the Company,
pursuant to the terms and conditions of that certain Subscription Agreement
entered into contemporaneously herewith; and

 

WHEREAS, in exchange for and in consideration of the Equity Investment by the
Investor, the Parties and the Company are entering into that certain Earnout
Agreement contemporaneously herewith, in the form attached hereto as Exhibit A,
pursuant to which the Founder Shares will be required to be held in escrow
pursuant to the terms of this Agreement and will be released to the Founder
Group or transferred to the Investor (or its nominee) upon the occurrence of
certain triggering events as specifically set forth in the Earnout Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.             Appointment.  The Founder Group and the Investor hereby appoint
the Escrow Agent as their escrow agent to hold the Founder Shares in trust for
the Founder Group and the Investor, to administer and disburse the Founder
Shares and otherwise for the purposes set forth herein, and the Escrow Agent
hereby accepts such appointment under the terms and conditions set forth herein.

 

2.             Deposit, Delivery and Receipt of Founder Shares; Other Actions.

 

(a)           Each member of the Founder Group will deliver its Founder Shares
to the Escrow Agent on the date hereof electronically through the Depository
Trust Company’s Deposit/Withdrawal At Custodian system to an account designated
by the Escrow Agent.

 

1

--------------------------------------------------------------------------------


 

(b)           The Escrow Agent will hold the Founder Shares as a book-entry
position registered in the name of the Escrow Agent (the “Escrow Account”) until
any such Founder Shares are to be released to the members of the Founder Group,
or transferred to the Investor, in each case in accordance with the terms of
this Agreement and the Earnout Agreement.  The Founder Shares shall not be
subject to attachment by any creditor of any party to the Purchase Agreement.

 

(c)           The Escrow Agent does not own or have any interest in the Founder
Shares, but is serving as escrow holder, having only possession thereof and
agreeing to hold and distribute the Founder Shares in accordance with the terms
and conditions set forth herein.

 

(d)           All voting rights and other shareholder rights with respect to the
Founder Shares in the Escrow Account shall be suspended until such shares are
released from the Escrow Account, or transferred to the Investor, in each case
in accordance with the terms of this Agreement and the Earnout Agreement.

 

3.             Claims and Releases from Escrow.

 

(a)           The Escrow Agent shall disburse the Founder Shares only in
accordance with the joint written instructions executed by each member of the
Founder Group and the Investor, in the form of the Release Notice (as defined in
the Earnout Agreement) contemplated by the Earnout Agreement.

 

(b)           During the period from the date of this Agreement until the date
upon which all of the Founder Shares have been distributed, the Founder Group
and the Investor agree to promptly issue all applicable Release Notices upon the
occurrence of each triggering event, as such events are described in the Earnout
Agreement.

 

(c)           Within two (2) Business Days following the receipt of any Release
Notice, the Escrow Agent shall release and deliver from the Escrow Account to
the person or persons designated in such Release Notice the number of Founder
Shares set forth in such Release Notice, by transfer of the relevant Founder
Shares into the securities accounts designated in such Release Notice.

 

(d)           The Escrow Agent shall be entitled to rely upon, and be held
harmless for such reliance, on any Release Notice for any action taken or
suffered in good faith by it.  The Escrow Agent shall have no obligation to
determine whether a triggering event has occurred or is contemplated to occur
under the Earnout Agreement.

 

(e)           Subject to the provisions of Section 7, this Agreement shall
terminate on the earlier of (i) the termination of the Earnout Agreement and
(ii) five (5) calendar days after all of the Founder Shares have been disbursed
in accordance with this Section 3.

 

4.             Escrow Agent.

 

(a)           The Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties shall be inferred or implied.  The Escrow Agent
shall not be liable for any error of judgment, or for any act done or step taken
or omitted by it in good faith or for any mistake in fact or law, or for
anything that it may do or refrain from doing in connection herewith, except for
its own gross negligence or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction).

 

(b)           The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of, nor have any requirements to comply with, the terms and
conditions of any other agreement, instrument or document among the Founder
Group, the Acquiror and the Investor, in connection herewith, including

 

2

--------------------------------------------------------------------------------


 

without limitation the Purchase Agreement and Earnout Agreement, nor shall the
Escrow Agent be required to determine if any person or entity has complied with
any such agreements, nor shall any additional obligations of the Escrow Agent be
inferred from the terms of such agreements, even though reference thereto may be
made in this Agreement.  In the event that any of the terms and provisions of
any other agreement (excluding any amendment to this Agreement) between any of
the Parties conflict or are inconsistent with any of the terms and provisions of
this Agreement, the terms and provisions of this Agreement shall govern and
control in all respects relating to the Escrow Agent, but in every other respect
involving the parties and beneficiaries of such other agreement, the other
agreement shall control.

 

(c)           Absent gross negligence or willful misconduct, the Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, document, instruction or request furnished to it hereunder
and reasonably believed by it to be genuine and to have been signed or presented
by the proper person or persons without requiring inquiry or substantiating
evidence of any kind.  The Escrow Agent shall not be liable to any party, any
beneficiary or other person for refraining from acting upon any instruction
setting forth, claiming, containing, objecting to or related to the transfer or
distribution of the Founder Shares, or any portion thereof, unless such
instruction shall have been delivered to the Escrow Agent in accordance with
Section 10 and the Escrow Agent has been able to satisfy any applicable security
procedures as may be required hereunder and as set forth in Section 10.  The
Escrow Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request.

 

(d)           The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it hereunder except to the extent that a
final adjudication of a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence or willful misconduct was the primary cause of
any loss to any Party.  The Escrow Agent may consult with counsel, accountants
and other skilled persons to be selected and retained by it.  The Escrow Agent
shall not be liable for any action taken, suffered or omitted to be taken by it
in accordance with, or in reasonable reliance upon, the advice or opinion of any
such counsel, accountants or other skilled persons.  In the event that the
Escrow Agent shall be uncertain or believe there is some ambiguity as to its
duties or rights hereunder or shall receive instructions, claims or demands from
any Party that, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
given a joint direction in writing by the Founder Group and the Investor that
eliminates such ambiguity or uncertainty to the satisfaction of the Escrow Agent
or by a final and non-appealable order or judgment of a court of competent
jurisdiction.  The Founder Group and the Investor agree to pursue any redress or
recourse in connection with any such dispute without making the Escrow Agent
party to the same.

 

(e)           The Escrow Agent shall keep proper books of record and account in
which full and correct entries shall be made of all release activity in the
Escrow Account.

 

(f)            The agreements set forth in this Section 4 shall survive the
resignation, replacement or removal of the Escrow Agent, the termination of this
Agreement and the payment of all amounts hereunder.

 

5.             Succession.

 

(a)           The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving 30 days’ advance notice (pursuant to Section 9)
in writing of such resignation to the Parties specifying a date when such
resignation shall take effect.  By joint written instructions executed by each
member of the Founder Group and the Investor, the Founder Group and the Investor
shall have the right to terminate their appointment of the Escrow Agent, or
successor escrow agent, as Escrow Agent, upon 30 days’ notice to the Escrow
Agent.  If the Escrow Agent shall resign or be removed or shall otherwise

 

3

--------------------------------------------------------------------------------


 

become incapable of acting, the Founder Group and the Investor shall appoint a
successor to be the Escrow Agent.  If the Founder Group and the Investor have
failed to appoint a successor escrow agent prior to the expiration of 30 days
after giving notice of such removal or following the receipt of the notice of
resignation or incapacity, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent within the relevant
jurisdiction or for other appropriate relief, and any such resulting appointment
shall be binding upon the Parties.  The Escrow Agent’s sole responsibility after
such 30-day notice period expires shall be to hold the Founder Shares (without
any obligation to reinvest the same) and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery the Escrow Agent’s obligations hereunder shall cease and terminate,
subject to the provisions of Section 7.

 

(b)           Any entity into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Agreement without further action on the part of any Party.  The
Escrow Agent shall promptly notify the Parties in the event this occurs.

 

(c)           Every successor escrow agent appointed hereunder shall execute,
acknowledge and deliver to its predecessor, and also to the Founder Group and
the Investor, an instrument in writing accepting such appointment hereunder, and
thereupon such successor escrow agent, without any further action, shall become
fully vested with all the rights, immunities and powers and shall be subject to
all of the duties and obligations, of its predecessor; and, except as provided
in Section 5(a), every predecessor escrow agent shall deliver all property and
moneys held by it hereunder to such successor escrow agent, at which time of
delivery the Escrow Agent’s obligations hereunder shall cease and terminate,
subject to the provisions of Section 7.

 

6.             Compensation and Reimbursement.  The Escrow Agent shall be
entitled to compensation for its services under this Agreement as escrow agent
and for reimbursement for its reasonable, documented out-of-pocket costs and
expenses incurred by it in performance of its duties hereunder, payable in the
amounts and as set forth on Schedule 2.   The Parties agree that the costs for
the fees, compensation and reimbursement of the Escrow Agent will be paid for by
the Company.  The Escrow Agent’s fees, compensation and reimbursements shall be
payable upon request by the Escrow Agent and upon submission by the Escrow Agent
to the Parties of a reasonably detailed statement setting forth the amount to be
reimbursed.  This section shall survive the resignation or termination of the
Escrow Agent or the termination of this Agreement.

 

7.             Indemnity.

 

(a)           Subject to Section 7(c), the Escrow Agent shall be liable for any
losses, damages, claims, liabilities, penalties, judgments, settlements,
actions, suits, proceedings, litigations, investigations, costs or expenses
(including without limitation, the reasonable fees and expenses of outside
counsel and experts and all expenses of document location, duplication and
shipment) (collectively “Losses”) of the Founder Group or the Investor only to
the extent such Losses are determined by a court of competent jurisdiction to be
a result of the Escrow Agent’s gross negligence or willful misconduct; provided,
however, that any liability of the Escrow Agent with respect to, arising from or
arising in connection with this Agreement, or from all services provided or
omitted to be provided under this Agreement, whether in contract, or in tort or
otherwise is limited to and shall not exceed the aggregate value of the Founder
Shares deposited with the Escrow Agent.

 

(b)           The Founder Group and the Investor shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against, and the Escrow
Agent shall not be responsible for, any and all Losses

 

4

--------------------------------------------------------------------------------


 

arising out of or attributable to the Escrow Agent’s duties under this Agreement
or this appointment, including the reasonable costs and expenses of defending
itself against any Losses or enforcing this Agreement (collectively, “Agent
Claims”), except to the extent of the Escrow Agent’s liability described in
Section 7(a).   Notwithstanding the foregoing, and except as provided in
Section 6, as between themselves, the Parties agree that any Agent Claims
payable hereunder shall be paid (or reimbursed, as applicable) in equal shares
by the members of the Founder Group on the one hand and the Investor on the
other hand.

 

(c)           The Escrow Agent shall not be liable for any incidental, indirect,
punitive, special or consequential damages of any nature whatsoever, including,
but not limited to, loss of anticipated profits, occasioned by a breach of any
provision of this Agreement even if apprised of the possibility of such damages.

 

(d)           This Section 7 shall survive termination of this Agreement or the
resignation, replacement or removal of the Escrow Agent for any reason.

 

8.             Security Procedures.

 

(a)           Notwithstanding anything to the contrary set forth in this
Section 8, any instructions setting forth, claiming, containing, objecting to or
in any way related to the transfer or distribution, including but not limited to
any transfer instructions that may otherwise be set forth in a written
instruction permitted pursuant to Section 3 of this Agreement, may be given to
the Escrow Agent only by confirmed facsimile or other electronic transmission
(including e-mail) and no instruction for or related to the transfer or
distribution of the Founder Shares, or any portion thereof, shall be deemed
delivered and effective unless the Escrow Agent actually shall have received
such instruction by facsimile or other electronic transmission (including
e-mail) at the number or e-mail address provided to the Founder Group and the
Investor by the Escrow Agent with receipt confirmed in accordance with
Section 8(b).

 

(b)           In the event transfer instructions are so received by the Escrow
Agent by facsimile or other electronic transmission (including e-mail), the
Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Schedule 1 hereto,
and the Escrow Agent may rely upon the confirmation of anyone purporting to be
the person or persons so designated.  The persons and telephone numbers for
call-backs may be changed only in a writing actually received and acknowledged
by the Escrow Agent.

 

(c)           The Escrow Agent shall deliver the Founder Shares in accordance
with the delivery instructions set forth in the Release Notice.

 

9.             Compliance with Court Orders.  In the event that any escrow
property shall be attached, garnished or levied upon by any court order; the
delivery thereof shall be stayed or enjoined by a court order; or any order,
judgment or decree shall be made or entered by any court affecting the property
deposited under this Agreement, the Escrow Agent is hereby expressly authorized,
in its sole discretion, to obey and comply with all orders, judgments or decrees
so entered or issued, which it is advised by legal counsel is binding upon it,
and in the event the Escrow Agent reasonably obeys or complies with any such
order, judgment or decree it shall not be liable to any of the Parties or to any
other person, entity, firm or corporation, by reason of such compliance.

 

5

--------------------------------------------------------------------------------


 

10.          Miscellaneous.

 

(a)           Amendment. Except for transfer instructions provided pursuant to
Section 8 and subject to applicable Law, the provisions of this Agreement may be
may be amended, modified and supplemented by an instrument in writing signed on
behalf of each of the Parties.

 

(b)           Expenses.  All expenses incurred in connection with this
Agreement, including without limitation any transfer costs, escrow fees and
registration costs, will be treated as Transaction Expenses under and paid in
accordance with the Purchase Agreement.

 

(c)           Notices.  All notices and communications hereunder shall be in
writing and, except for communications from the Founder Group and the Investor
setting forth, claiming, containing, objecting to or in any way related to the
full or partial transfer or distribution of the Founder Shares, including but
not limited to transfer instructions (all of which shall be specifically
governed by Section 8), shall be delivered personally (notice deemed given upon
receipt), telecopied (notice deemed given upon confirmation of receipt), by
means of electronic transmission (including email) (notice deemed effective when
sent), or sent by a nationally recognized overnight courier service, such as
Federal Express (notice deemed given upon receipt of proof of delivery).  Any
notice pursuant to this section shall be delivered as follows or to such other
person or at such other address as any party hereto may have furnished to the
other parties hereto in writing by registered mail, return receipt requested.

 

if to any member of the Founder Group:

 

c/o Double Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

E-mail: elibaker@geacq.com

 

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Facsimile: (212) 294-4700

E-mail: jrubinstein@winston.com

 

if to the Company:

 

WillScot Corporation

901 S. Bond Street, Suite 600

Baltimore, MD 21231

Attention: Bradley Bacon, General Counsel & Corporate Secretary

Phone: (410) 931-6150

E-mail: Bradley.bacon@willscot.com

 

6

--------------------------------------------------------------------------------


 

if to the Investor to:

 

TDR Capital II Holdings L.P., acting by its Manager

20 Bentinck Street

London, WIU 2EU

Attn: General Counsel of the Manager

Email: notifications@tdrcapital.com

 

with a copy to:

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: William Schwitter

E-mail: william.schwitter@allenovery.com

Facsimile: (212) 610-6399

 

(d)          Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.   Whenever the words “include,” “includes” or “including”
are used in this Agreement they shall be deemed to be followed by the words
“without limitation.”  The table of contents and headings set forth in this
Agreement are for convenience of reference purposes only and shall not affect or
be deemed to affect in any way the meaning or interpretation of this Agreement
or any term or provision hereof.  All references to currency, monetary values
and dollars set forth herein shall mean U.S. dollars.  The Parties agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any Law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

 

(e)           Counterparts.  This Agreement may be executed manually or by
facsimile or pdf by the parties hereto, in any number of counterparts, each of
which shall be considered one and the same agreement and shall become effective
when a counterpart hereof shall have been signed by each of the parties hereto
and delivered to the other parties hereto.

 

(f)            Entire Agreement.  This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
thereof and supersedes all other prior agreements and understandings, both
written and oral, among the Parties or any of them with respect to the subject
matter hereof and thereof, including without limitation the term sheet.

 

(g)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by rule of Law or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible.

 

(h)           Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to conflict of laws principles that would result in the
application of the Law of any other jurisdiction.

 

(i)            Enforcement; Remedies.  Except as otherwise expressly provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other

 

7

--------------------------------------------------------------------------------


 

remedy conferred hereby, or by Law or equity upon such Party, and the exercise
by a Party of any one remedy will not preclude the exercise of any other remedy.

 

(j)            Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH PARTY HEREBY
FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHUOT A JURY AND THAT THE PARTIES
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY, AND (D) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10(j).

 

(k)           Assignment.  Except as provided in Section 5, this Agreement shall
not be assigned by any of the Parties (including by operation of Law) without
the prior written consent of the other Parties.  Subject to the preceding
sentence, but without relieving any Party of any obligation hereunder, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

 

Name: Jeff Sagansky

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Harry E. Sloan

 

HARRY E. SLOAN

 

 

 

 

 

DOUBLE EAGLE ACQUISITION LLC

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

 

Name: Jeff Sagansky

 

 

Title: Managing Member

 

 

 

 

 

 

 

SAPPHIRE HOLDING S.À R.L.

 

 

 

 

 

By:

/s/ Jan Willem Overheul

 

 

Name: Jan Willem Overheul

 

 

Title: B Manager

 

 

 

 

 

 

 

CONTINENTAL STOCK TRANSER & TRUST COMPANY

 

 

 

By:

/s/ Cheryl A. Smith

 

Name: Cheryl A. Smith

 

Title: Vice Persident

 

[Signature page to Escrow Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Telephone Number(s) and authorized signature(s) for

 

Person(s) Designated to give Founder Shares Transfer Instructions

 

If from the Founder Group:

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

If from TDR:

 

Name

 

Telephone Number

 

Signature

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Founder Shares Transfer Instructions

 

If from the Founder Group:

 

Name

 

Telephone Number

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

If from the Investor:

 

Name

 

Telephone Number

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Schedule of Fees for Escrow Agent Services

 

Escrow Agent Fee Schedule

 

 

 

 

 

 

 

Account Set Up Fee

 

$

3,500.00

 

 

 

 

 

Annual Administration Fee (per month)

 

$

200.00

 

 

 

 

 

Out-of-Pocket Expenses (Postage, Stationery, etc.)

 

As incurred

 

 

 

 

 

Overnight Delivery Charges

 

As incurred

 

 

S-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Earnout Agreement

 

S-3

--------------------------------------------------------------------------------